Judgment and order unanimously affirmed, with costs. The question of plaintiff’s contributory negligence was one of fact for the jury. This rule is especially applicable in a case which involves the breach of a statutory duty on the part of defendant. (Kenney v. Rhinelander, 28 App. Div. 246; affd., 163 N. Y. 576; Bornstein v. Faden, 149 App. Div. 37; affd., 208 N. Y. 605; Heinberg v. Sikora Realty Corporation, 110 Misc. 323; Fitzwater v. Warren, 206 N. Y. 355; Kiely v. Yurgelevick, 226 App. Div. 753.) Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.